DETAILED ACTION
This is a response to the Amendment to Application # 17/023,721 filed on August 9, 2022 in which claims 1, 3-5, 8, 9, 11-13, 16, 17, 19, and 20 were amended and claims 2, 10, and 18 were cancelled.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on August 9, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Note on the Completeness of the Reply
The present amendment  fails to comply with 37 C.F.R. § 1.121(c) because the limitation “wherein the machine learning model comprises a long short-term memory network model” in claims 1, 9, and 17 is currently underlined even though these limitations were present in the previous amendment. Although the examiner is accepting this submission, future submissions that fail to comply with 37 C.F.R. § 1.121 shall be deemed non-compliant.

Status of Claims
Claims 1, 3-9, 11-17, 19, and 20 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claims 1-8 recite a method for constructing a document heading tree. In this method claim, many of the claim limitations only occur “in response to”  or “based on” some condition precedent occurs. The broadest reasonable interpretation of this limitation does not require these conditional limitations to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). The examiner further notes that in the limitation that define all available conditions precedent, the broadest reasonable interpretation does, logically, require at least one to be performed. 
See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional), Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  these claims include a reference to “a word document parsing tool.” This appears to refer to “word processing parsing tool,” otherwise, this would be indefinite due to the usage of a trademark in a claim. See MPEP § 2173.05(u).  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 11, 14-17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler et al., US Patent 6,298,357, (hereinafter Wexler) as cited on the Information Disclosure Statement dated September 14, 2021, in view of Dernoncourt et al., US Publication 2020/0004803 (hereinafter Dernoncourt).

Regarding claim 1, Wexler discloses a method for constructing a document heading tree, implemented by circuits for implementing functions comprising “performing a rule matching between a text feature of each of paragraphs in a document to be processed and a paragraph feature in a predefined rule, according to the predefined rule; determining whether the rule matching is successful or failed; performing one of operations of: determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful” (Wexler col. 4, ll. 21-44) by using a rule matching process, such as “if a format contains the characters ‘<’ and ‘>,’” to determine the paragraph type. The first step of the rule matching process is to get the “next” paragraph type, which necessarily determines whether the rule matching fails because if there is no “next” paragraph type, the rule will fail. Additionally, Wexler discloses “determining a paragraph level of each of the paragraphs in the document to be processed using additional tests, in response to determining the rule matching is failed” (Wexler col. 4, ll. 29-34) by determining that none of the matching rules applied (i.e., the rule matching failed) and then performing additional tests. Further, Wexler discloses “constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs.” (Wexler col. 6, ll. 7-23). Moreover, Wexler discloses “exporting the document heading tree by using a word document parsing tool” (Wexler col. 6, ll. 46-51) by writing the data to the destination documents, which is a form of exporting. The document heading tree is exported because “the content or each nodes, along with the appropriate tags” are written. This is performed by a “word document parsing tool” because a “word processing is understood to be any application for creating or manipulating text” (“word processor;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth edition; Pages 573-574), and the software of Wexler is capable of creating text documents. Likewise, Wexler discloses “wherein the determining a paragraph level of each of the paragraphs in the document to be processed …, in response to determining the rule matching is failed comprises: extracting a word vector sequence feature and a part-of-speech sequence feature from a current paragraph” (Wexler ¶¶ 32-37) by describing the extracted vector including a Word ID and Word (i.e., a word vector sequence), and a Sentence ID, which is a part-of-speech sequence because it indicates that the word is part of a sentence.  Finally, Wexler discloses “wherein the paragraph level comprises the document main body and the heading level of the document heading” (Wexler col. Col. 6, ll. 7-33) where the structure comprises a heading level and the content of the paragraphs (i.e., the document main body).
Although Wexler discloses performing additional steps if the matching rules fail, it does not disclose that those additional steps are “processed using a machine learning model … wherein the machine learning model comprises a long short-term memory network model,” and, therefore, does not appear to explicitly disclose the claimed limitation “determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in response to determining the rule matching is failed, wherein the machine learning model comprises a long short-term memory network model” or ‘wherein the determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model.” Additionally, Wexler does not appear to explicitly disclose “inputting the word vector sequence feature and the part-of-speech sequence feature into the machine learning model; and outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed.”
However, Dernoncourt discloses a method for grouping text, including grouping the text by paragraph (Dernoncourt ¶¶ 48-49), of a document wherein the text is “processed using a machine learning model … wherein the machine learning model comprises a long short-term memory network model” (Dernoncourt ¶¶ 55). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Dernoncourt was combined with Wexler, the grouping using a machine-learning model of Dernoncourt would be the “additional steps” of Wexler. Therefore, the combination of Wexler and Dernoncourt at least teaches and/or suggests the claimed limitations “determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in response to determining the rule matching is failed, wherein the machine learning model comprises a long short-term memory network model” and “wherein the determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model,” rendering the claimed limitations obvious.
Finally, Dernoncourt discloses “inputting the word vector sequence feature and the part-of-speech sequence feature into the machine learning model; and outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed” (Dernoncourt ¶ 55) by inputting the word vectors into the LSTM and outputting a binary output indicating whether the vector is an end section, which is a form of paragraph level. 
Wexler and Dernoncourt are analogous art because they are from the “same field of endeavor,” namely that of document tree generation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler and Dernoncourt before him or her to modify the additional steps of Wexler to include the use of a machine-learning model of Dernoncourt.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Wexler differs from the claimed invention by including different additional steps in place of the claimed machine-learning model. Further, Dernoncourt teaches that the use of a machine-learning model to group text was well known in the art. One of ordinary skill in the art could have predictably substituted the machine-learning model of Dernoncourt for the additional steps of Wexler.

Regarding claim 9, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Wexler and Dernoncourt comprises computer hardware (Wexler col. 3, ll. 2-9) and software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 17, it merely recites a non-transitory computer readable storage medium for performing the method of claim 1. The non-transitory computer readable storage medium comprises computer software modules for performing the various functions. The combination of Wexler and Dernoncourt comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 11, and 19, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the paragraph feature in the predefined rule comprises a document body feature” (Wexler col. 5, l. 66-col. 7, l. 7) by determining that the paragraph is “one or more paragraphs 806a-i.” Further, the combination of Wexler and Dernoncourt discloses “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: determining whether the current paragraph in the document to be processed is successfully matched with the document body feature; and determining a paragraph level of a current paragraph as a document body, based on a fact that the current paragraph in the document to be processed is successfully matched with the document body feature” (Wexler col. 5, ll. 60-65) by using sorting rules to compare the characteristics (i.e., a rule matching is successful) to determine the paragraph levels, including those where the paragraph is a body.

Regarding claims 6 and 14, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs comprises: creating a root node of the document heading tree, and assigning a paragraph level corresponding to the root node as a highest level” (Wexler col. 5, ll. 36-49) by creating a root node in the tree with the levels closest to the root being assigned the highest level. Further, the combination of Wexler and Dernoncourt discloses “adding a paragraph node corresponding to each of the paragraphs into the document heading tree according to the paragraph level of each of the paragraphs in the document to be processed.” (Wexler col. 5, ll. 36-49). 

Regarding claims 7 and 15, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 6 and 14 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the adding a paragraph node corresponding to each of the paragraphs into the document heading tree according to the paragraph level of each of the paragraphs in the document to be processed comprises: taking a first paragraph in the document to be processed as a current paragraph, and taking the root node as a last node of the document heading tree” (Wexler col. 5, ll. 36-49) by comparing the heading to the root node. Further, the combination of Wexler and Dernoncourt discloses “comparing a paragraph level of the current paragraph with that of the last node.” (Wexler col. 5, ll. 36-49). Moreover, the combination of Wexler and Dernoncourt discloses “adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result” (Wexler col. 6, ll. 7-24) by adding the paragraphs to the tree based on the level. Likewise, the combination of Wexler and Dernoncourt discloses “taking a next paragraph of the current paragraph as a new current paragraph, and taking a paragraph node corresponding to the current paragraph as a new last node, wherein the last node is a final node” (Wexler col. 6, ll. 7-33) by processing the paragraphs recursively “until the tag level is greater than the current level,” which a person of ordinary skill in the art would recognize will select the “final node” in a situation where only the root node and a single child node exists. Finally, the combination of Wexler and Dernoncourt discloses “for the new current paragraph and the new last node, repeating the comparing a paragraph level of the current paragraph with that of the last node and the adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result” (Wexler col. 6, ll. 7-33) by processing the paragraphs by recursively processing the text, which a person of ordinary skill in the art would recognize would replace the current node with a new node and the previous node with the previous current node.

Regarding claims 8 and 16, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 7 and 15 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “determining whether the paragraph level of the current paragraph is higher or lower than that of the last node” (Wexler col. 6, ll. 7-33) by determining whether the tag level is greater than the current level. Further, the combination of Wexler and Dernoncourt discloses “wherein the adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result comprises: in response to determining the paragraph level of the current paragraph is higher than that of the last node, taking a parent node of the last node as a new last node, and repeating the comparing a paragraph level of the current paragraph with that of the last node; and in response to determining the paragraph level of the current paragraph is lower than that of the last node, taking a paragraph node corresponding to the current paragraph as a child node of the last node” (Wexler col. 6, ll. 7-33) by recursively performing these steps up the tree “until the tag level is greater than the current level,” which a person of ordinary skill in the art would recognize will select the “final node” in a situation where only the root node and a single child node exists.

Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler in view of Dernoncourt, as applied to claims 1, 9, and 17 above, and further in view of Goyal et al., US Publication 2018/0225471 (hereinafter Goyal).

Regarding claims 4, 12, and 20, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the paragraph feature in the predefined rule comprises a format of a numerical symbol preceding a heading content of a document heading” (Wexler col. 4, ll. 7-15, col. 5, ll. 12-17) where the rules include rules for heading numbering schemes and giving an example of one line numbered lists, which one of ordinary skill in the art would recognize as a numerical symbol at the beginning of the line. Further, the combination of Wexler and Dernoncourt discloses “recognizing whether a numerical symbol precedes a heading content of a document heading.” (Wexler col. 5, ll. 12-17).
The combination of Wexler and Dernoncourt does not appear to explicitly disclose “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: … in response to recognizing that a numerical symbol precedes a heading content of a document heading, obtaining a heading level set composed of respective heading levels based on a sample document, and obtaining regular expressions of formats of numerical symbols corresponding to the respective heading levels; and matching the format of the numerical symbol preceding the heading content in a current paragraph with the regular expressions corresponding to the respective heading levels, and determining a heading level of the current paragraph according to a matching result.”
However, Goyal discloses identifying document components by obtaining document classification data “based on a sample document” (Goyal ¶ 36) by obtaining the data using training documents. Additionally, Goyal discloses obtaining regular expressions of formats of numerical symbols corresponding to the respective content features (Goyal ¶¶ 25, 29) by using regular expressions to extract sensitively features, which are disclosed to include various digital symbol formats. Finally, Goyal discloses matching the format of the digital symbols in a document with the regular expression corresponding to the respective sensitivity features and determining a content features according to the matching result (Goyal ¶¶ 29-30) by using a regular expression, which one of ordinary skill in the art would understand to use a matching process, to determine the content features.
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Goyal was combined with Wexler and Dernoncourt, the sample documents and regular expressions of Goyal would be used with and in response to the rule matching of Wexler and Dernoncourt. Therefore, the combination of Wexler, Dernoncourt, and Goyal at least teaches and/or suggests the claimed limitations “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: … in response to recognizing that a numerical symbol precedes a heading content of a document heading, obtaining a heading level set composed of respective heading levels based on a sample document, and obtaining regular expressions of formats of numerical symbols corresponding to the respective heading levels; and matching the format of the numerical symbol preceding the heading content in a current paragraph with the regular expressions corresponding to the respective heading levels, and determining a heading level of the current paragraph according to a matching result,” rendering them obvious.
Wexler, Dernoncourt, and Goyal are analogous art because they are from the “same field of endeavor,” namely that of document parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler, Dernoncourt, and Goyal before him or her to modify the rule matching process of Wexler and Dernoncourt to include the regular expressions of Goyal.
The motivation for doing so would have been regular expressions are widely known in the art to be very efficient and produce very fast results.  

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler in view of Dernoncourt, as applied to claims 1 and 9 above, and further in view of Atherton et al., US Publication 2013/0318066 (hereinafter Atherton).

Regarding claims 5 and 13, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt does not appear to explicitly disclose “wherein the paragraph feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a document heading, and the blacklist comprises a keyword which is not included in the document heading; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: matching a text of a current paragraph with the keyword set; 
determining whether the text of the current paragraph is successfully matched with the whitelist or blacklist;
determining a paragraph level of the current paragraph as a preset heading level corresponding to the whitelist, in response to determining the text of the current paragraph is successfully matched with the whitelist; and determining the paragraph level of the current paragraph as a document body, in response to determining the text of the current paragraph is successfully matched with the blacklist.”
However, Atherton discloses a text parsing system “wherein the … feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a positive correlation, and the blacklist comprises a keyword which is not included in the positive correlation; the determining … according to a result of the rule matching, in response to determining the rule matching is successful comprises: matching a text of a current text with the keyword set; determining whether the text is successfully matched with the whitelist or blacklist; determining a positive correlation corresponding to the whitelist, in response to determining the text of the current paragraph is successfully matched with the whitelist; and determining the negative correlation, in response to determining the text of the current paragraph is successfully matched with the blacklist” (Atherton ¶ 40) by comparing the captured data to keywords stored in whitelists and blacklists when determining how to classify the data.
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Atherton was combined with Wexler and Dernoncourt to includes within the matching rules of Wexler and Dernoncourt the blacklist and whitelist based keyword matching of Atherton and that the data of that keyword based matching of Atherton would operate on the paragraph features of Wexler and Dernoncourt. Therefore, the combination of Wexler, Dernoncourt, and Atherton at least teaches and/or suggests the claimed limitations “wherein the paragraph feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a document heading, and the blacklist comprises a keyword which is not included in the document heading; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: matching a text of a current paragraph with the keyword set; determining whether the text of the current paragraph is successfully matched with the whitelist or blacklist; determining a paragraph level of the current paragraph as a preset heading level corresponding to the whitelist, in response to determining the text of the current paragraph is successfully matched with the whitelist; and determining the paragraph level of the current paragraph as a document body, in response to determining the text of the current paragraph is successfully matched with the blacklist,” rendering them obvious.
Wexler, Dernoncourt, and Atherton are analogous art because they are from the “same field of endeavor,” namely that of document parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler, Dernoncourt, and Atherton before him or her to modify the rule matching of Wexler and Dernoncourt to include the keyword matching using blacklists and whitelists of Atherton.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Wexler and Dernoncourt teaches the “base device” for determining paragraph levels using rule based matching. Further, Atherton teaches the “known technique” of rule based matching that uses keywords matched to blacklists and white lists that is applicable to the base device of Wexler and Dernoncourt. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because such blacklists and whitelists are notoriously well-known in the art, and thus easy to implement, and provide the useful benefit of a quick way of filtering results to discard outliers before applying more computationally intensive methods.

Response to Arguments
Applicant’s arguments filed August 9, 2022, with respect to the objections of claims 1, 5, 8, 9, 13, 16, and 17 and the rejection of claims 1-11 and 14-19 under 35 U.S.C. § 101 (Remarks 12-14) have been fully considered and are persuasive. The objections of claims 1, 5, 8, 9, 13, 16, and 17 and the rejection of claims 1-11 and 14-19 under 35 U.S.C. § 101 have been withdrawn. 

Applicant's remaining arguments filed August 9, 2022 have been fully considered but they are not persuasive.

Regarding the claim interpretation, Applicant argues that the “claims have been amended to remove the conditional expressions.” (Remarks 12). The examiner disagrees. 

Although the claims were amended, they were only amended to determine “whether” some event occurs, while the conditional limitations are still “in response to” one of the possible determinations. In other words, because claim 1 recites “determining whether the rule matching is successful or failed,” the method is still only required to determine one of the two possibilities, meaning that one of the “in response to” limitations need not be performed. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant first argues that “Wexler is silent about a machine learning model, especially an LSTM (Long Short-Term Memory) model.” (Remarks 17). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As was made clear in the rejection, Dernoncourt discloses this limitation.
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues “Wexler fails to disclose or teach the technical feature ‘wherein the paragraph level comprises the document main body and the heading level of the document.” (Remarks 17). The examiner disagrees for the reasons discussed in the rejection to claim 1 above.

Applicant next argues that “[a]though Dernoncourt discloses the LSTM,” it “fails to disclose or teach determining/outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed” or “the paragraph level comprises the document main body and the heading level of the document heading.” (Remarks 17-18). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was made clear in the rejection, Wexler discloses “determining … the paragraph level of each of the paragraphs in the document to be processed” and “the paragraph level comprises the document main body and the heading level of the document heading.”
Further, Dernoncourt discloses “outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed” by inputting the word vectors into the LSTM and outputting a binary output indicating whether the vector is an end section, which is a form of paragraph level. (Dernoncourt ¶ 55). Therefore, Applicant’s argument is unpersuasive.

Finally, Applicant argues that “Dernoncourt fails to disclose or teach ‘extracting a word vector sequence feature and a part-of-speech sequence feature from a current paragraph’, ‘inputting the word vector sequence feature and the part-of-speech sequence feature into the machine learning model’ and ‘outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed.’” (Remarks 18). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was made clear in the rejection, Wexler discloses “extracting a word vector sequence feature and a part-of-speech sequence feature from a current paragraph.”
Further, Dernoncourt discloses “inputting the word vector sequence feature and the part-of-speech sequence feature into the machine learning model; and outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed” by inputting the word vectors into the LSTM and outputting a binary output indicating whether the vector is an end section, which is a form of paragraph level. (Dernoncourt ¶ 55). Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 3-9, 11-17, 19, and 20 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 19). For the reasons discussed above, Applicant’s arguments are unpersuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176